Citation Nr: 1033476	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1962.  He died in late 2007.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's death certificate reflects that he died of renal 
failure, with onset two days prior to death; due to or as a 
consequence of bacteremia/sepsis, with onset three days prior to 
death; due to or as a consequence of respiratory failure, with 
onset three days prior to death.

At the time of his death, the Veteran was service-connected for a 
generalized anxiety disorder rated as 50 percent disabling.  

In an undated letter, a copy of which was received in May 2009, 
Michael A. Kwiat, M.D., wrote that the Veteran had been under his 
psychiatric care since November 2005.  He noted the Veteran's 
psychiatric symptoms dating back to service, and opined that the 
Veteran's tobacco and alcohol addictions were a means of self-
medication for anxiety, and that when these addictions were 
placed in remission through treatment, the Veteran developed a 
severe eating disorder as an alternative means of medicating the 
service-connected anxiety disorder.  He opined that the eating 
disorder, as an extension of the service-connected anxiety 
disorder, had contributory physical effects of diabetes, joint 
disease, hypertension, apnea, and cardiovascular disease. 

The Veteran's service treatment records also show he had labile 
blood pressure in August 1961; he was suspected to have epilepsy 
after hospitalization in August and September 1962; and he was 
found to have a chronic, severe anxiety reaction and a convulsive 
disorder with focal neocortical seizures during a hospitalization 
in September and October 1962. 

There are documented incidents of respiratory problems during 
service, such as treatment for an upper respiratory infection in 
October 1954, and sinusitis in February 1958, diagnosed in part 
by X-ray as bilateral maxillary sinusitis.

The appellant has submitted VA treatment records reflecting that 
during the 1996 to 1997 time frame the Veteran had persistent 
bronchitis, borderline hypertension, chronic pulmonary illness 
including chronic obstructive pulmonary disease, mild 
polycythemia, and chronic sinusitis.  She contends that these 
conditions contributed to the Veteran's death and had their 
origins in active service.

A medical opinion is required as to whether the Veteran's 
service-connected anxiety disorder caused or contributed 
substantially or materially to his death, or whether any other 
condition that had its origins during the Veteran's period of 
active service caused or contributed substantially or materially 
to his death.  See 38 U.S.C.A. § 5103A(d).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Request the appellant to identify all 
records of VA and non-VA health care providers 
who may have treatment records from the 
Veteran's lifetime pertinent to her claim for 
service connection for the cause of the 
Veteran's death.  

(a) This is to include any records of VA or 
private treatment during the Veteran's 
terminal period of illness.

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the appellant 
identifies.  

(c) The appellant must also be advised that 
with respect to private medical evidence she 
may alternatively obtain the records on her 
own and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for the claims file to 
be forwarded to an appropriately-qualified 
physician.  

The purpose of the claims file review is to 
determine whether the Veteran's service-
connected anxiety disorder caused or 
contributed substantially or materially to 
the cause of the Veteran's death, or whether 
any other condition or any combination of 
conditions that began during service or was 
related to any incident of service caused or 
contributed substantially or materially to 
the cause of the Veteran's death.  

The following considerations will govern the 
review of the claims file:
   
(a) The claims file and a copy of this remand 
will be made available to the reviewing 
physician, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(i) The records reviewed must include the 
Veteran's service treatment records.  He 
was noted to have labile blood pressure in 
August 1961; he was suspected to have 
epilepsy after hospitalization in August 
and September 1962; and he was found to 
have a chronic, severe anxiety reaction and 
a convulsive disorder with focal 
neocortical seizures during a 
hospitalization in September and October 
1962.  In addition, as the appellant and 
her representative have pointed out, there 
are some documented incidents of 
respiratory problems during service, such 
as treatment for an upper respiratory 
infection in October 1954, and sinusitis in 
February 1958 diagnosed by X-ray as 
bilateral maxillary sinusitis
	
(ii) The reviewed records of treatment 
must also include VA treatment records 
reflecting that during the 1996 to 1997 
time frame the Veteran had persistent 
bronchitis, borderline hypertension, 
chronic pulmonary illness including 
chronic obstructive pulmonary disease, 
mild polycythemia, and chronic 
sinusitis.

(iii) The review of the record must 
include the letter from Dr. Kwiat, most 
recently received in May 2009, in which 
he opined that the Veteran's eating 
disorder, as an extension of the 
service-connected anxiety disorder, had 
contributory physical effects of 
diabetes, joint disease, hypertension, 
apnea, and cardiovascular disease.

(iv) The records to be reviewed must 
also include all records of treatment 
obtained pertaining to the Veteran's 
terminal period of illness.

(b) The reviewing physician must provide an 
opinion as to whether the Veteran's 
service-connected anxiety disorder 
caused or contributed substantially or 
materially to his death, or whether 
any other condition that had its 
origins during or was aggravated by 
the Veteran's period of active service 
caused or contributed substantially or 
materially to his death.  

(c) The examiner must specifically opine 
whether the Veteran had an eating 
disorder that was an extension of his 
service-connected anxiety disorder, 
and if so, whether the physical 
consequences of his eating disorder 
caused his death or contributed 
substantially or materially to his 
death.

(d) The reviewing physician must provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(e) If the reviewing physician is unable to 
render the requested opinion without resort to 
pure speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

3. Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the appellant 
and her representative must be provided a 
supplemental statement of the case
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the appellant until she is 
otherwise notified by the RO/AMC.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


